Ross, J.
(dissenting). The issue on this appeal is not simply whether the defendant was questioned or a lineup conducted in the absence of counsel, where defendant had been represented by counsel on a prior unrelated matter. A threshold inquiry in the matter before us should be whether the record is sufficient to determine whether defendant was actually represented by counsel at the time of his arrest. A majority of this court finds the record to be adequate; I am not similarly persuaded. When defendant appeared in court on February 6, the Justice presiding directed defendant to obtain new counsel. However, at defendant’s next scheduled court appearance, the same attorney from the Legal Aid Society, who had previously represented defendant, requested that the Bench warrant, which was then issued, be stayed. There is nothing in the record to indicate why this attorney was present since the Legal Aid Society was apparently relieved some two weeks prior thereto. Nor have sufficient facts been presented to warrant the conclusion that a continuing attorney-client relationship existed. An examination of the minutes on February 22,1978, seems to indicate that the trial court believed that this defendant was no longer represented by Legal Aid. If, in fact, the attorney-client relationship ceased on February 6, 1978, nothing that the attorney did subsequently could unilaterally re-establish this relationship. Perhaps, more importantly, the question of representation does not appear to have been raised at the trial level, other than by an incidental discussion. Due process would indicate that more is required. Accordingly, I would simply hold this appeal in abeyance and remand for a hearing to determine this question of representation.